Opinion on Motion for Rehearing by Dawson State Bank.
Since our original opinion was rendered herein, the Supreme Court, in Craver et al. v. Greer et al., 179 S.W. 862, has had occasion to pass upon the principal question raised by this appeal, and has determined it in favor of the views therein expressed, for which reason, as well as those set forth in our opinion, the motion should be denied. Appellee in its motion for rehearing, however, insists that under our former opinion appellant was authorized to recover for property other than that upon which it had a lien, such as the products of the mill, including oil, meal, cake, etc., sold by the receiver and converted into cash, upon which appellant had no lien. While we think this construction is not warranted by our opinion, yet for the purpose of making clear what we intended to hold, we wish to add that we only intended that appellant should be entitled to recover for the property upon which it had a mortgage lien, or the insurance thereon when collected.
With this statement explanatory of our holding, the motion of appellee for rehearing is overruled.
Motion overruled.